Citation Nr: 1219791	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, when denied the Veteran's application to reopen a previously denied claim of service connection for PTSD.  

In this decision, the Board will reopen the previously denied claim of service connection for PTSD.  The Board notes that the record indicates that the Veteran has been treated for other psychiatric disorders, specifically depression and anxiety, during the pendency of this appeal.  Therefore, having reopened service connection for PTSD, the Board will remand a claim for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that when a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).

The Veteran did not request a hearing before the Board.  

The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied a motion to reopen a previously denied claim for service connection for PTSD; the Veteran did not file a timely Substantive Appeal to the Board following the May 2005 rating decision.  

2.  The evidence associated with the claims file subsequent to the May 2005 rating decision relates to the unestablished facts of a current PTSD diagnosis and a stressor related to fear of hostile military activity; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying the reopening of service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the May 2005 rating decision is new and material, and service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below reopens service connection for a PTSD, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

Reopening Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The RO denied the Veteran's claim to reopen service connection for PTSD in a May 2005 rating decision due to a lack of evidence to support the PTSD claim, to include evidence of an in-service stressor incident and a confirmed diagnosis of PTSD related to that stressor.  The Veteran filed a June 2005 Notice of Disagreement (NOD), and in July 2006, the RO issued a Statement of the Case (SOC).  As the Veteran did not file a Substantive Appeal to the Board within 60 days of the RO's issuance of the July 2006 SOC or within one year of the issuance of the May 2005 rating decision, the May 2005 rating decision, denying reopening of service connection for PTSD, became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(a),(b), 20.302, 20.1103. 

Reviewing the evidence received since the May 2005 rating decision, in a May 2006 VA treatment record, specifically a mental health outpatient note, the Veteran indicated that he was having sexual difficulties related to a medication he was taking to treat sleeplessness.  The Veteran stated that he still had nightmares, some anxiety symptoms, and anger problems.  The May 2006 VA examiner diagnosed PTSD and anxiety Not Otherwise Specified (NOS).  

Subsequently, in a September 2006 stressor statement, the Veteran reported that, during service, he would hear the guns of his ship, the USS Dennis J. Buckley, firing for hours.  The Veteran would wonder who was killed and if he and his shipmates would be next.  

The Board notes that, during the pendency of this appeal, the regulations for corroborating a PTSD stressor were changed.  Under the current regulations, if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.   38 C.F.R. § 3.304(f)(3).

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the May 2006 VA treatment record indicates that the Veteran has been diagnosed as having PTSD, and the September 2006 statement indicates that the Veteran reported that the PTSD was related to an in-service stressor incident, based upon a fear of hostile military activity.  Under current VA regulations, the Veteran's report of this incident might be sufficient to allow for service connection for PTSD without further corroboration.  38 C.F.R. 
§ 3.304(f)(3).  Accordingly, assuming the credibility of the evidence for the limited purpose of reopening the claim, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.



REMAND

As noted in the Introduction, the record indicates that the Veteran has been treated for other psychiatric disorders, specifically depression and anxiety, during the pendency of this appeal.  Therefore, the Board has reclassified the reopened claim as one of service connection for a psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. at 5.  The Board finds that additional development is required before the issue of service connection for a psychiatric disorder, to include PTSD, is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

Reviewing the evidence of record, the Board notes that pertinent treatment records currently are not included in the claims file.  In a November 2005 VA treatment record, the Veteran reported experiencing poor sleep due to nightmares related to PTSD.  In discussing his psychiatric treatment history, the Veteran stated that he was treated for mental health issues in 1995 after a divorce.  Amongst the other symptoms, the Veteran stated that the 1995 psychiatric examiner treated him for poor sleep.  Moreover, in an additional November 2005 VA treatment record, the Veteran reported that he was treated by a forensic psychiatrist in April 2005 who prescribed medical marijuana for the Veteran.  In an August 2007 VA treatment record, the Veteran reported that he was followed at the Los Angeles VAMC until he moved to Dallas in 2005.  The Board notes that the claims file does not include any records related to the 1995 psychiatric treatment or the April 2005 treatment by the forensic psychiatrist.  In addition, the claims file does not contain any records from the Los Angeles VAMC.  

When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  As all records indicating treatment for a psychiatric disorder are pertinent to the Veteran's claim for service connection for a psychiatric disorder, the AMC/RO should procure all outstanding VA and non-VA records related to the Veteran's treatment for a psychiatric disorder.

Regarding the Veteran's claim for service connection for PTSD, the Board notes that the Veteran's DD Form 214 indicates that the Veteran's Military Occupational Specialty (MOS) was equivalent to that of civilian working in laundering.  The DD Form 214 contains no report of medals or decorations indicating that the Veteran underwent combat.   In a November 2005 VA treatment record, the Veteran stated that he was never under fire and that his life was never threatened during service.  The Veteran indicated that he worked on the gun line onboard the U.S.S. Dennis J. Buckley for two weeks during service in Vietnam and that he was given targets to shoot for eight to 12 hours.  The Veteran stated that he heard information over the radio, indicating that the targets upon which the Veteran fired caused the deaths of fellow service members.  The Veteran stated that he felt guilt about the deaths of those individuals. 

Subsequently, in a September 2006 statement, while recalling his service on the gun line, the Veteran wrote that he would fire for about 15 to 30 minutes until ordered to stop.  After the firing was over, the Veteran indicated that his ears would be ringing and his heart pounding because he could still hear the guns.  The Veteran remarked that he wondered to himself how many friends had been killed and whether he and his shipmates could be next.

In an August 2007 VA treatment record, the Veteran indicated that he served aboard the U.S.S. Dennis J. Buckley for six months with duty as a helmsman.  While aboard, the Veteran indicated that there was a rumor that the ship's guns had fired at the wrong coordinates and accidentally killed fellow service members.  The Veteran stated that no one aboard ship would discuss the purported friendly fire incident.  The Veteran stated that he did not receive any enemy fire during service and that he did not witness any deaths associated with his actions during service; yet, the Veteran stated that he began to experience nightmares about faceless soldiers being killed by gunship friendly fire about six months after his return to the United States.  

The August 2007 VA treatment record reflects that the Veteran also stated that he saw the dead bodies of Vietnamese while in Vung Tau.  The Veteran indicated that he found this sight "strange" at first, but indicated that he was not particularly distressed because his family owned a funeral home so he had seen dead bodies prior to this incident.  The Veteran also stated that he saw fellow service members wearing trophy necklaces of human ears while on shore leave.  The Veteran did not indicate any symptomatology related to the sight of the "necklaces."

As this is a remand, and the Board will not decide the Veteran's combat versus non-combat status at this time.  The Board will also not comment on the Veteran's credibility in relating the stressor incidents; however, the Veteran should be advised to provide any evidence he might have that would allow for corroboration of his stressors, to include the locations where the incident supposedly occurred and the approximate date of each incident.   The Veteran specifically would be advised to provide information regarding the dates and places of the stressor incidents, to include the supposed "friendly fire" incident involving the U.S.S. Dennis J. Buckley, so that a search of service records, to include ship's deck logs, may be accomplished.  

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current psychiatric disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2011).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

During the pendency of this appeal, the Veteran reported experiencing an in-service incident involving fear of hostile military activity, resulting in PTSD.  In a May 2006 VA treatment record, a VA examiner diagnosed PTSD.  In reviewing the evidence of record, the Board notes that the May 2006 VA examiner did not report diagnosing PTSD related to an in-service stressor.  In fact, the Board notes that, in the May 2006 VA treatment record, the Veteran reported seeking treatment for sexual dysfunction related to medication and that the VA examiner offered medical assistance regarding that particular difficulty.  Although the Veteran reported experiencing some difficulties with anger, anxiety, and nightmares, the May 2006 VA examiner did not explain the basis for the diagnosis of PTSD.  Therefore, the May 2006 VA examiner's diagnosis is not medical evidence diagnosing the PTSD in accordance with 38 C.F.R. § 4.125(a) (2011) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); as required for a grant of service connection for PTSD.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Yet, as the Veteran claims to have a psychiatric disorder related to service and the Veteran has been diagnosed with PTSD, depression, and anxiety, the Board finds that the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon.

Accordingly, the reopened issue of service connection for psychiatric disorder, including PTSD, is REMANDED for the following action:

1.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided psychiatric care for him, to include the 1995 psychiatric treatment and the April 2005 forensic psychiatric treatment.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  The AMC/RO should procure all of the Veteran's records from VA Medical Center in Los Angeles, California.

2.  The AMC/RO should contact the Veteran and his representative in writing and afford him a last opportunity to provide any additional information regarding his claimed in-service stressors leading to the onset of his PTSD.  The letter should especially seek more specific information regarding the friendly fire attacks he took part in aboard the U.S.S. Dennis J. Buckley, including specific date and location.  

3.  If the Veteran replies to the stressor notice letter and provides additional information, the RO should attempt to secure the deck logs of the U.S.S. Dennis J. Buckley based on the approximate dates provided by the Veteran.  

If the deck logs are procured, the RO should then prepare a written summary of the Veteran's stressors, to include the friendly fire incident, and any other claimed active service stressors capable of corroboration using any information regarding the Veteran's claimed stressor(s) previously provided by him or others.  This summary, along with a copy of the Veteran's DD Form 214, his service personnel records, and all associated documents must then be sent to the United States Army & Joint Service Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor(s). 

4.  After the completion of the above, the RO should schedule the Veteran for a VA psychiatric (mental disorders) examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  

An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should specifically note and discuss any of the Veteran's claimed stressors that have been corroborated due to this Remand.  The VA examiner should note the VA treatment records, to include those dated November 14, 2005, January 8, 2007, August 13, 2007, and September 7, 2007.  The VA examiner should list all current psychiatric disabilities and offer the following opinions: 

(i)  If the VA examiner diagnoses PTSD, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's PTSD is related to the claimed stressors.  If PTSD is diagnosed, the VA examiner should specifically state which claimed stressful events caused the Veteran's PTSD, including whether the underlying stressor is related to the Veteran's fear of hostile military activity. 

(ii) Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric disorder was first manifested in service or is otherwise related to service, including to any verified stressful events.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

5.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


